 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Suburban Newspaper Group-Moorestown News,Inc.andLithographers and Photoengravers Interna-tionalUnion,Local14L, AFL-CIO-CLC,'Peti-tioner.Case 4-RC-9228February 16, 1972DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Gordon L. Fine. Afterthe hearing and pursuant to Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, and by direction of the RegionalDirector for Region 4, this proceeding was transferredto the Board for decision. Thereafter, the Employerand the Petitioner filed briefs in support of their respec-tive positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer,within the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.4.The Petitioner seeks an election in a unit of allproduction and maintenance employees, excluding allcompositors; lithographic production employees, officeclerical,editorial,and advertising sales employees;watchmen; guards; and supervisors as defined by theAct. There is no history of collective bargaining in theunit.The Employer is a New Jersey corporation engagedin printing and publishing 10 weekly newspapers aswell as providing printing services for other publica-tions.The proposed unit is in the circulation depart-ment and includes three full-time employees and anumber of part-time employees. A general manager,Recchino, is in charge of the operation of the plant, andthe circulationmanager,Maul, his immediate subordi-nate, supervises the employees in the requested unit.The full-time employees-Jones, Merkh, and Ballan-tyne-are respectively described by the Employer asassistant circulation manager and district supervisors,and, as a group, are referred to as district managers.The district managers, in addition to other duties, over-see the delivery of the Employer's papers. They hirecarriers, replace them, explain their routes and howand when to serve the papers, supply them with equip-ment, provide work permits, bill them, determinewhether a carrier is to receive a bonus, etc. Addition-ally they take papers off the press and stack them, pickup rental trucks, deliver papers to carriers, stuff insertsinto papers, pick up boxes for use as trash receptacles,help move cabinets, sweep the floor, perform certainfunctions with relation to the part-time employees, anda miscellany of other duties as required. The unioncontends that they are employees, the Employer thatthey are supervisors.At the hearing, the Employer announced as its origi-nal position that the status of the carriers was not inquestion and that its contention that Merkh, Jones, andBallantyne were supervisors was based solely on theirrelationship to the part-time employees. Later it intro-duced evidence concerning the district managers' du-ties in relation to the carriers, although its final state-ment of position indicated that it considered themsupervisors of the part-time employees without refer-ence to the carriers. However, in its brief the Employercontends that the district managers supervise the carri-ers as well as the part-time employees.We find that the record fails to establish that thedistrictmanagers' duties with respect to the carriersconstitute them supervisors within the meaning of theAct. The record not only fails to demonstrate that thehiring and replacement of carriers and the determina-tion of whether they will receive bonuses require theexercise of discretion or independent judgment, or thatthe districtmanagers responsibly direct the carriers,but,more fundamentally, also fails to establish thatcarriers are employees and not independent contractorsas the Employer holds out to the public.'One or more part-time employees work each week-day with the exception of Friday, performing a varietyof tasks including sweeping the floor, taking papersfrom the press and stacking them, stuffing inserts, pick-ing up and returning rental trucks, delivering papers tocarriers, and riding as helpers on trucks. The Employercontends that the supervisory hierarchy extendsthrough Maul, the circulation manager, down to Jones,Merkh, and Ballantyne, in that order, who allegedlysupervise the part-time employees when Maul is absent.When a new part-time employee starts to work, oneof the district managers usually will give him a time-card, have him fill out a social security form, and show'The names of the parties appear as amended at the hearingCfA S Abe!! Co..185 NLRB No 24195 NLRB No. 87 THE SUBURBAN NEWSPAPER GROUP439him the procedure. However, the work may also beexplained to a new employee by the pressman or anexperienced part-time employee. Merkh testified thathe places a new employee with an experienced one andthat if a man is incapable of performing the work heeither does it himself or replaces him with someonewho can do it. When a part-time employee reports towork he may either be told what job to do by one of thedistrictmanagers or, if experienced, he may just startto work. If none of the district managers or Maul arepresent the employee may be told what to do by thepressman or may have a note on his timecard fromMaul or one of the district managers with instructions.When the part-time employees leave they report thefact to Maul or one of the district managers but do notrequest permission to go. If enough part-time em-ployees do not report for work additional employeesare called by Maul or, allegedly, by one of the districtmanagers, from a list of employees who have workedpreviously. However, the only specific incident relatedof Merkh, Jones, or Ballantyne calling in a part-timeemployee on his own initiative resulted in Recchino,the general manager (possibly circulation manager atthe time), reprimanding Merkh and threatening to re-quire him to pay the employee out of his own pocket.Although Maul testified that Merkh did not have thetitle of district manager at the time of this incident, healso testified that the only change made in Merkh'sduties was to assign him responsibility for the circula-tion and distribution of specific newspapers.Both Maul, the circulation manager, and Recchino,the general manager, testified that the district managersare in charge when Maul is absent. Recchino, however,testified that he assumed that he had told the districtmanagers they would be in charge when Maul wasabsent, although he did not specifically recall tellingthem.Maul testified that he thought he had told thedistrict managers that they were in charge when he wasabsent and that he thought they knew that they werein charge because they are familiar with the work andbecause they are full-time employees.In its brief the Employer asserts,inter alia,that thedistrictmanagers must be supervisors since otherwisethe part-time employees would be working withoutsupervision. This argument, however, fails somewhatflat, since Maul testified that during certain periods heand the district managers were absent from the plantand that he thought no one was in charge at thosetimes.The discretion permitted the district managers isminimal, even assuming, despite some contrary tes-timony, that they are authorized to call in additionalpart-time employees on their own initiative when thosescheduled to work do not show up, since such authoritydoes not require the exercise of independent judgment.The record is barren of hard evidence that the districtmanagers exercise more than the most routine clericalor other authority in connection with the part-timeemployees and demonstrates at most that in view oftheir greater experience and knowledge of the workthey act as lead employees. We conclude that the dis-trictmanagers are not supervisors within the meaningof the Act and shall include them in the unit.On the basis of the foregoing, we find that the follow-ing employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All production and maintenance employees of theEmployer, excluding all compositors; lithographicproduction employees; office clerical, editorial,and advertising sales employees;watchmen;guards; and supervisors as defined by the Act.5.The parties have advanced different formulas fordetermining voter eligibility for part-time employees.The Employer maintains a list of some 82 part-timeemployees who have worked for it with widely varyingdegrees of regularity. Apparently once a name is placedon the list it is removed only in the event of consistentand repeated refusals to work when called. The Em-ployer originally proposed a list of 32 employees whomitconsidered regular part-time employees and latersubmitted a list of 25 employees. The Employer's finalproposal was in the form of a list of all part-time em-ployees who had worked 5 days or more during theperiod of April 7 to July 15, 1971. According to theEmployer the total number of possible working daysfor part-time employees during the period was 42, theaverage number of days worked was 11. The Employercontends that 5 days, roughly half of the average num-ber of days worked, would be a logical cutoff point. ThePetitioner suggests that employees who have worked 25percent of the available workdays should be eligible tovote, excluding students who work only during vaca-tion periods.There are 3 or 4 workdays per week for part-timeemployees depending upon whether or not Tuesday,when only one part-time employee works regularly, isincluded. The Employer would exclude Tuesdays fromthe computation of available workdays. The Petitioner,while not taking a strong position, apparently favorsthe inclusion of Tuesdays. To include Tuesdays, how-ever, would further distort a situation already distortedby the fact that most of the part-time work is performedon Wednesdays. Therefore, we shall make our compu-tation based on a total of 39 available workdays in a13-week quarter.The record establishes that there are a number ofpart-time employees who regularly report to workwithout being called in. Assuming such an employeemissed no days he would work a minimum of 13 daysin a quarter. There seems to be no dispute between theparties that employees in this category should be con- 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDsidered regular part-time employees.However, nolegitimate interest would be served by disenfranchisingan admittedly regular part-time employee through thesheer chance of missing a few days' work in a givenquarter and, therefore, the cutoff figure for voter eligi-bility should be some number less than 13. Contrary tothe Employer, however, we see no logic in setting aneligibility figure at one-half the average number of daysworked by part-time employees, since such a figurebears little relationship to the interest of the employeein the representation of the overall unit which is com-posed of regular full-time and part-time employees. Weconclude that part-time employees who work 9 daysduring the 13-week quarter preceding the election, ap-proximately one-quarter of the number of availablework days, have a substantial and continuing interestin their terms and conditions of employment and weshall include them in the unit.' As the Petitionerargues,however, students who work only during vaca-tion periods do not have a substantial and continuinginterest in their employment conditions and we shallexclude them from the unit. Because of the difficulty inframing a formula to isolate such students, studentswho meet the voter eligibility requirements shall bepermitted to vote subject to challenge.[Direction of Election4 omitted from publication.]MEMBER KENNEDY, dissenting:My colleagues have concluded that District MangersJones,Merkh, and Ballantyne are employees, and notsupervisors, although they have found that Jones,Merkh, and Ballantyne "hire carriers, replace them,explain their routes and how and when to serve papers,supply them with equipment, provide work permits,bill them, determine whether a carrier is to receive abonus, etc." I cannot agree. I would find the districtmanagers to be supervisors.CfFresno AutoAuction,Inc.,167 NLRB 878In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc.,156 NLRB 1236,N.L.R.B. v.Wyman-Gordon Co,394 U S. 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 4 within 7 days of the dateof this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraordi-nary circumstances. Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filedThe record reflects that District Managers Jones,Merkh, and Ballantyne hire newsboys, replace them,establish route limits for them, check on deliveries,instruct the newsboys on where to serve and "try to getthem out hustling," send bills out to them and collectpayment, and determine which carriers are not entitledto a bonus. The district managers answer complaintsconcerning deliveries as they come in, and upon receiptof a complaint about a misdelivery either call the news-boy involved or stop out to talk to him. Louis J. Rec-chino, the Employer's general manager, who supervisesthe overall operation of 10 weekly newspaper groups,testified that District Managers Jones, Merkh, and Bal-lantyne "put newsboys on routes, explain their routes,explain to the carriers how to serve the papers, supplythem with equipment they need for serving the papers,leave working permits for the parents to sign and forthe boy to sign and mail back to the office." He furthertestified that the district managers establish route lim-its, check on misdeliveries, follow up complaints, andanswer them, and determine who gets and who doesnot get a bonus.Section 2(11) of the Act defines the term "super-visor" as any individual having authority, in the inter-est of the employer,inter alia,to hire, transfer, sus-pend, lay off, discharge, assign, reward, or disciplineother employees, or responsibly to direct them, or effec-tively to recommend such action, if in connection withthe foregoing the exercise of such authority is not of amerely routine or clerical nature, but requires the useof independent judgment. The record is devoid of anyevidence that in the performance of their duties of hir-ing, replacing, billing, and in general directing the ac-tivities of the news carriers, and in determining whichof them will not receive a bonus, District ManagersJones, Merkh, and Ballantyne do not exercise their owndiscretion or use independent judgment. In my view,each is clearly vested with authority to responsibly di-rect the carriers; such authority is substantially morethan of a merely routine or clerical nature. Althoughthe record shows that the district managers performduties other than those mentioned above, such as tak-ing the papers off the press, stacking them, picking uprental trucks, delivering papers to carriers, etc., suchadditional work does not militateagainst afinding thatthey are supervisors within the meaning of the Act.For the foregoing reasons, I would find DistrictManagers Jones, Merkh, and Ballantyne to be super-visors within the meaning of the Act and would excludethem from the unit sought by the Petitioner.